DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 04/02/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title is amended to read:
Method For Forming Pressure Sensor Involves Filling A Chamber With Non Compressible Fluid And Shaping Etched Cladding To Convert External Pressure Within Chamber By Anisotropic Stress

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with the proposed novelty of the instant application according to the Written Opinion of the International Searching Authority (PCT/GB2018/053268) filed on 11/13/2018.  Also, in the Examiner’s opinion in regards to claim 1, Kramer et al (US 7963170 B2) teaches a pressure sensor comprising a housing (10, i.e. glass body) defining pressure chambers (8 & 9) (Column 10, lines 1-7) and a birefringence structure for inducing birefringence in the core (Column 7, lines 29-60).  However Kramer et al does not teach the method steps of the pressure sensor further comprising the etched cladding being shaped to convert an external pressure provided by the non-compressible fluid within the chamber to an anisotropic stress in the optical sensor wherein the internal etching causes the first and second holes to have a larger cross sectional area along the region of the portion encompassing the optical sensor than along another region of the portion not encompassing the optical sensor in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.
In the Examiner’s opinion in regards to claim 17, Kramer et al (US 7963170 B2) teaches a pressure sensor comprising a housing (10, i.e. glass body) defining pressure chambers (8 & 9) (Column 10, lines 1-7) and a birefringence structure for inducing birefringence in the core (Column 7, lines 29-60).  However Kramer et al does not teach the structural limitations of the pressure sensor further comprising the birefringence structure comprises first and second holes enclosed within the cladding and extending parallel to the core wherein the first and second holes have a larger cross sectional area along a region of the portion encompassing the optical sensor than along another region of the portion not encompassing the optical sensor in combination with the remaining limitations of independent claim 17.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson et al (US 10557343 B2) - This disclosure relates to a system and method for acquiring distributed measurements of desired parameters within a wellbore using one or more optical fibers embedded within a conductor of a downhole cable.
Udd (US 9453771 B2) - The present invention generally relates to the field of fiber-grating sensors. In particular, the present invention is directed to fiber-grating sensors having longitudinal-strain-inducing jackets and sensor systems and structures including such sensors.
Maida, Jr. et al (US 9329334 B2) - This invention relates generally to birefringent cane sensors, and more particularly, to a birefringent cane sensor having symmetrical side-holes for pressure and temperature sensing.
Vigneaux (US 8849073 B2) - The present invention generally relates to an optical fiber that can be used for measuring pressure. The optical fiber may be used, for example, to measure pressure in a well that has been drilled for the purpose of oil exploration and production. 
Wang (US 7308162 B2) -  The invention relates to optical fiber sensors generally, and more specifically to Fabry-Perot optical fiber sensors, methods for making such sensors, and methods for multiplexing Fabry-Perot and other types of optical fiber sensors.
Kersey (US 20040037485 A1) - The present invention generally relates to a transducer for sensing some physical parameter; and more particularly to a pressure transducer for sensing pressure using a differential pressure sensing technique.
Bohnert et al (US 6630658 B1) - The object of the present invention is to specify a fiber laser sensor which is suitable for frequency-coded measurement of isotropic pressures, strains or temperatures, and is distinguished by a large measuring range, a simple design and simple multiplexing capability. 
Fernald et al (US 6490931 B1) - This invention relates to fiber optic pressure sensors, and more particularly to a fused fiber grating pressure sensor.
Kempen et al (US 6201912 B1) - The present invention relates to birefringent fiber grating sensor systems and methods. In particular, the present invention relates to a birefringent fiber grating sensor system having a fiber grating sensor formed of an optical fiber with a plurality of side holes.
Schroeder et al (US 5841131 A) - The fiber optic pressure transducer of the present invention includes a fiber optic core having one or more gratings written onto it, a structure for enhancing the birefringence of the core, and a structure for converting isotropic pressure forces into anisotropic forces on the fiber core. The fiber optic pressure transducer according to the invention is advantageously used in conjunction with a light source (such as an LED, a laser, or a laser diode) and a spectral demodulation system in order to detect pressure ambient to the fiber optic pressure transducer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/           Examiner, Art Unit 2856